340 F.2d 125
James Daniel MORGAN, Appellant,v.UNITED STATES of America, Appellee.
No. 19479.
United States Court of Appeals Ninth Circuit.
Jan. 6, 1965.

Donald Jay Solomon, San Diego, Cal., for appellant.
Manuel L. Real, U.S. Atty., John K. Van de Kamp, Asst. U.S. Atty., Chief, Criminal Sec., Phillip W. Johnson, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before JERTBERG and BROWNING, Circuit Judges, and FOLEY, District judge.
PER CURIAM.


1
Appellant's sole contention on this appeal is that the heroin which was received in evidence should have been excluded on the ground that it is a product of an illegal search and seizure.  We hold to the contrary.  See Blackford v. U.S., 247 F.2d 745 (9th Cir. 1957) C.D., 356 U.S. 914, 78 S.Ct. 672, 2 L.Ed.2d 586.


2
The Judgment of conviction is affirmed.